 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT ’
FOR THE NORTHERN DISTRICT OF TExas | SCT 15 2013
AMARILLO DIVISION

 

 

 

CLERK, U.S. DISTRICT COURT

B
¥ Wi Deputy

Criminal Action No. 2:19-CR-00121-Z-BR

UNITED STATES OF AMERICA

 

Plaintiff,
Vv.

JOSE SALAZAR CARRETERO (1)

COR WON COR LOR WORN COD Or? (OD MN

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Jose Salazar Carretero filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jose Salazar Carretero was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Jose Salazar Carretero; and
ADJUDGES Defendant Jose Salazar Carretero guilty of Count One in violation of 18 U.S.C. §

371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Ct

MATHHEW J. KACSMARYK

SO ORDERED, October 15, 2019.

TED STATES DISTRICT JUDGE

 

 

 
